Title: Notes on Appointments, 31 January 1807
From: Jefferson, Thomas
To: 


                        
                            
                        ca. January 1807
                     
                        
                        
                     
                        
                           Indiana
                           Register. Ridgley of Ky. Waller Taylor. John Armstrong. *Saml. Gwathney. T. T. Davis
                        
                        
                           
                           Recievr. vice Griffin, W. Clarke Waller Taylor. *Edmd H. Taylor Saml. Gwathney. T. T. Davis
                        
                        
                           
                           Comrs
                        
                        
                           
                              Michigan
                           
                           Recievr. Edmd H. Taylor. of Kentucky ?
                           
                        
                        
                           Marietta.
                           Reciever of public monies. *Levi Barber of Ohio. vice Tupper.
                        
                        
                           E. Tennissee
                           James Tremble of Tennissee to be Atty for US. in the distr of E. Ten.
                        
                        
                           (Kaskaskias.
                           Edmd. H. Taylor. qu?
                        
                        
                           Louisian
                           
                        
                     
                  
                  A. B. of — to be Register of the land office
                  A. B. of — to be Receiver of public monies [ for the lands] at 
                        
                            
                        
                    